Citation Nr: 1104821	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-37 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The Veteran contends that he has a psychiatric disability related 
to his active service.  Particularly the Veteran has asserted 
that he witnessed the murder of a German civilian by a fellow 
soldier while he was stationed in Germany.  The Veteran stated 
that he testified against the soldier but that after witnessing 
the murder and testifying, he was the subject of attacks, 
beatings, and harassment by others in his unit and eventually 
transferred barracks.  

Counseling records dated from March to May 1973 show that in 
March 1973, he had been transferred to a different unit because 
he was afraid that certain people were hunting him down and 
trying to kill him for being a "squealer."  In April 1973, he 
reported that someone shot at him during the weekend and that MP 
investigators wouldn't believe him.  The counselor noted that the 
reported circumstances of shooting were extremely vague and 
sketchy.  A separate April 1973 report notes that the Veteran had 
turned himself into the unit drug education specialist, stating 
that he used drugs and wanted to stop.  In May 1973, the Veteran 
reported that would not stop using drugs as long as he was in the 
army.  The counselor questioned whether the Veteran was using 
claims of drug abuse as a tool to get out of the army, which the 
Veteran denied.  A June 1973 report from his platoon leader shows 
that the Veteran had been using drugs, proven by drug tests.
In June 1973, discharge from the army was recommended due to 
unfitness under Chapter 13.  The recommendation report indicates 
that since March 1973, the Veteran had shown a desire to return 
to the States by any means.  Discharge was recommended as the 
Veteran's duty performance was characterized by an indifferent 
and immature attitude, an intense desire to get back to the 
States, and refusal to accept drug rehabilitation efforts.

As such, the Board finds that the Veteran's stressor has been 
adequately verified.  Unfortunately, there is still a question as 
to whether the Veteran has a confirmed diagnosis of PTSD.  

Post service treatment records reflect multiple hospitalizations 
for alcohol and cocaine abuse beginning in 1981.  Records also 
reflect multiple diagnoses including alcohol dependence, cocaine 
dependence, schizoaffective disorder, anxiety disorder, and 
cognitive disorder. 

The Veteran was afforded a VA psychological examination in August 
1998, related to a claim for non-service connected pension.  The 
examiner noted a history of alcohol abuse since the age of 15 and 
of smoking cocaine at the age of 17.  The Veteran reported 
witnessing a murder by one of the other soldiers who had been 
drinking heavily, stating that the soldier had slashed the throat 
of a Greek man.  After mental status examination, the examiner 
provided diagnoses of schizoaffective disorder, depressed type; 
alcohol dependence by history; and cocaine dependence by history.  

A June 2007 assessment notes that the Veteran reported a 
traumatic event involving another soldier propositioning a woman 
in a park in Germany.  The soldier ended up in an altercation 
with the woman's husband that ended in the soldier slitting the 
man's throat.  The Veteran told the psychologist that police were 
involved and the Veteran testified in court about the incident 
and that the man served some time in jail.  Thereafter, the 
Veteran reported that he was harassed, threatened and beat and 
shot at, thus he requested being moved to a different barracks.  
The Veteran also stated that prior to the attacks he had a good 
record of service, but that after the events, he became anxious, 
nervous, scared and paranoid, and also turned to alcohol and 
drugs to cope.  The psychologist noted that the Veteran's record 
of counseling during the military appeared to corroborate his 
statements.  After evaluation, the psychologist noted that the 
Veteran's current symptoms met the criteria for PTSD.  Subsequent 
records showed continued treatment for PTSD.

The Veteran was also afforded a hearing before the undersigned in 
October 2010.  During his hearing the Veteran testified that he 
didn't have any alcohol or drug problems prior to service, but 
that he had felt a little scared of the unknown.  He further 
reported that he witnessed a murder and thereafter turned to 
drugs and alcohol to cope.  Finally, he reported that he received 
treatment for PTSD at the VA medical center.

In light of these circumstances, the Board has determined that 
the Veteran should be afforded a VA examination to determine if 
the Veteran has PTSD related to his verified stressor and to 
determine the nature and etiology of any other currently present 
acquired psychiatric disorders.  See 38 U.S.C.A. § 5103A(d)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  After obtaining any necessary 
authorizations, the RO/AMC should attempt 
to obtain copies of any outstanding, 
pertinent records, to include all 
pertinent treatment records from the 
Cleveland VA Medical Center from 2009 to 
the present.  If the RO/AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative of its 
inability to obtain the evidence and 
request that they submit such evidence.  

2.  Then, the Veteran should be 
afforded an examination by a 
psychologist or a psychiatrist to 
determine if he has PTSD due to a 
verified stressor and to determine the 
nature and etiology of any other 
currently present acquired psychiatric 
disorders.  The claims folder, 
including a copy of this REMAND, must 
be made available to and reviewed by 
the examiner.

Any studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner should confirm or rule out a 
diagnosis of PTSD based on the verified 
stressor.  If PTSD is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If PTSD is not 
diagnosed the examiner should explain why 
the Veteran does not meet the criteria 
for a diagnosis of PTSD.

If the Veteran is found to have any other 
acquired psychiatric disorders, the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.

The rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
requisite opportunity to respond.  The 
case should then be returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


